Citation Nr: 0103176	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  96-30 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date than September 2, 
1992, for the grant of service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1971 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a total hysterectomy and assigned a 30 
evaluation from September 2, 1992.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim to reopen entitlement to service 
connection for a hysterectomy was received on September 2, 
1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 2, 
1992 for the grant of service connection for a total 
hysterectomy have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (r) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

Service connection for a hysterectomy was initially denied in 
a rating decision dated in April 1987.  The veteran was 
informed of that decision in April 1987 and did not file an 
appeal.  On September 2, 1992, the veteran submitted a claim 
to reopen her claim for service connection for a 
hysterectomy.  Thereafter, the veteran's claim was reopened 
and service connection for a hysterectomy was granted in a 
rating decision dated in February 1994 and assigned a 30 
percent evaluation effective from September 2, 1992.  At that 
time, the RO considered hospital reports from 1976 to 1978 
and from December 1991 to September 1993, which showed that 
she underwent a total hysterectomy in 1978 following service.  

II.	Pertinent Law and Regulations

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits.  The benefit being sought 
must be identified.  38 C.F.R. § 3.155 (2000).  An informal 
claim must also be in writing.  See Rodriguez v. West, No. 
98-7087 (Fed. Cir. August 25, 1999).
III. Analysis

This veteran asserts that she is entitled to an effective 
date of January 1987 for the grant of service connection for 
a hysterectomy based on the date in which she initially filed 
her claim for service connection.  As indicated herein, the 
RO denied service connection in a rating decision dated in 
April 1987; the veteran did not appeal that decision, and 
thus, it became final.  The Board notes that subsequent to 
that decision, the veteran did not address her service 
connection claim until September 2, 1992, at which time she 
attempted to reopen her claim.  

Essentially, upon a review of the record, there is no 
evidence prior to September 2, 1992 that serves as a claim to 
reopen on this matter.  Thus, based on the prevailing law and 
regulations that provide, in pertinent part, an effective 
date of compensation based on a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The effective 
date in this case can be no earlier than September 2, 1992, 
the date of receipt of the veteran's reopened claim.  There 
is nothing of record that speaks to an informal or formal 
claim at any earlier time after April 1987.  

A Statement of the Case (SOC) was issued in July 1998 which 
addressed the matter of clear and unmistakable error in the 
April 6, 1987, decision.  The veteran did not file her 
substantive appeal in a timely manner.  Thus, that issue is 
not properly on appeal, and any impact on the current issue 
on appeal is not for consideration.  38 U.S.C.A. 
§ 7105(d)(5).

ORDER

Entitlement to an earlier effective date than September 2, 
1992, for the grant of service connection for a hysterectomy 
is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

